DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,084,560. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 of U.S. Patent No. 11,084,560 encompass the scope of instant claims 1-7.
Allowable Subject Matter
If the double patenting rejection is overcome, claims 1-7 would be allowable over the prior art.
With regard to claims 1, the closest prior art is Brown et al. (US 5,244,169). Brown discloses a lightweight wing stiffener means for an inflatable structure paraglider (10) having inflated wings (21, 22), comprising fluid inflated spar tube means (30) located proximate the leading edge (34) of the wing (Figures 1 - 3) to assist in supporting and shaping the wings in flight, wherein the tube means includes one or more lightweight spar tubes, each tube including an inner inflated tube (30a) to contain inflating fluid pressure such as air pressure, and an outer protective sheath (see Figures 4, 5) extending about the inflatable tube to be expanded into stiff form. The outer sheath may consist of woven synthetic fabric, and the inner tube may consist of synthetic resin or plastic films extruded, or blown-extruded, in tubular form, such as Linear Low- Density Polyethylene (LLDPE) film. The protective sheath may be woven directly onto the inner tube and bonded in place with a light coating of adhesive (see the entire document including column 1, lines 36 - 64; column 2, line 59 - column 3, line 68). The inner tube has an outer surface that is smaller than the inner surface of the outer protective sheath (Figure 4). It is expected that, upon inflation, the inner tube stretches and expands until the outer surface of the inner tube engages the inner surface of the outer protective sheath, whereby a portion of tensile force loading on the outer protective sheath is shared with the inner tube. This presumption is made base on the fact that both inventions employ the same materials and construction for the inner tube and the outer protective sheath. The paraglider is used for sport and recreational purposes (column 1, lines 13 -18).
Brown does not disclose a stretchable inner bladder having an outer surface, the inner bladder being comprised of a bi-axially oriented polymer film having opposed sides, the polymer film having a film machine direction and a film transverse direction orthogonal to the film machine direction, a sealing layer bonded to at least one of the opposed sides of the polymer film forming, the inner bladder, thereby making the inner bladder heat sealable to itself to snake the inner bladder air-tight, wherein one of the film machine direction or the film transverse direction of the polymer film forming the inner bladder Is aligned with one of the warp direction or the weft direction of the woven polymer fabric forming the outer covering.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C MIGGINS whose telephone number is (571)272-1494. The examiner can normally be reached Monday-Friday, 1-9 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C MIGGINS/Primary Examiner, Art Unit 1782                                                                                                                                                                                                        

MCM
July 10, 2022